PER CURIAM.
We affirm the appellant’s conviction and sentence and find no reversible error in either of the issues raised on appeal. First, we find the evidence, including the testimony of the victim and another eyewitness, to be sufficient to sustain the jury’s finding of guilt. We also find no error by the trial court in rejecting appellant’s claim that the state’s exercise of some of its peremptory challenges was racially motivated. See State v. Slappy, 522 So.2d 18 (Fla.1988); State v. Neil, 457 So.2d 481 (Fla.1984). The record reflects a rational and racially neutral basis for the state’s exercise of each of its challenges, which was considered by the trial court at the time it considered appellant’s objection. The trial court, after a discussion of the requirements of the decisions cited above, concluded that, under the circumstances of this case, the defendant had failed to make a prima facie showing of a likelihood that the challenges were exercised solely on the basis of race. Slappy, 522 So.2d at 21-22. We find no abuse of discretion, under the circumstances of this case, in the trial court’s actions.
ANSTEAD and LETTS, JJ., concur.
WALDEN, J., dissents with opinion.